Name: Council Regulation (EEC) No 1941/81 of 30 June 1981 on an integrated development programme for the less- favoured areas of Belgium
 Type: Regulation
 Subject Matter: social framework;  organisation of work and working conditions;  agricultural policy; NA;  Europe;  cooperation policy;  regions and regional policy
 Date Published: nan

 20 . 7 . 81 Official Journal of the European Communities No L 197/ 13 COUNCIL REGULATION (EEC) No 1941 / 81 of 30 June 1981 on an integrated development programme for the less-favoured areas of Belgium THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( M , 1 . In order to improve working and living conditions in all Belgium's less-favoured areas within the meaning of Directive 75 / 269 / EEC , a common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC ) No 729 / 70 is hereby established to facilitate the implementation of an integrated development programme in that region . 2 . The common measure shall involve the financial participation , subject to the rules and conditions laid down in Title III , of the European Agricultural Guidance and Guarantee Fund , Guidance Section , hereinafter called 'the Fund', in the agricultural measures referred to in Title II required for the implementation of the integrated development programme described in Title I which has received a favourable opinion in accordance with Article 4 ( 3 ). TITLE I Integrated development programme Whereas the general socio-economic situation in the less-favoured agricultural areas of Belgium within the meaning of Directive 75 / 269 / EEC ( 2 ) is particularly unfavourable ; whereas improvement of this situation requires that the available funds and measures should be brought together and implemented in an integrated manner ; Whereas the Community has at its disposal sources of action arising from its financing possibilities , notably from the European Social Fund and from the European Regional Development Fund ; whereas it is suitable , taking account of the situation in that region , to supplement these measures by the intervention of the European Agricultural Guidance and Guarantee Fund under a common measure within the meaning of Council Regulation (EEC ) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy ( 3 ), as last amended bv Council Regulation ( EEC ) No 3509 / 80 ( 4 ); Whereas the implementation of this common measure requires the combining , by way of adequate procedures , of the various means available within the context of an integrated development programme ; Whereas this programme is to be prepared by the Kingdom of Belgium ; Whereas there should be a Community financial contribution to certain measures vital for the implementation of the programme with the aim of improving agricultural structures , which are particularly deficient in the area concerned , Article 2 The integrated development programme , hereinafter referred to as 'the programme', shall cover not only measures to improve agriculture and operations to improve the marketing and processing of agricultural products , but also measures to improve infrastructure , to develop tourism , crafts and industry and other complementary activities essential to the improvement of the general socio-economic situation of the region . Article 3 1 . The programme shall include : (&gt;) OJ No C 85 , 8 . 4 . 1980 , p . 53 . ( 2 ) OJ No L 128 , 19 . 5 . 1975 , p . 8 . ( 3 ) OJ No L 94 , 28 . 4 . 1970 , p . 13 .  a description of the present situation ,  a description of the objectives to be attained and a list of priorities ,( 4 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 No L 197/ 14 Official Journal of the European Communities 20 . 7 . 81  the identification and analysis of problems at farm level in the context of the integrated development programme and the implementation of solutions ,  the development of experimental centres for new forms of production , agricultural techniques and farm management ,  the improvement of agricultural infrastructure . 2 . The measures mentioned in paragraph 1 , first indent , may be put into practice either through the medium of groups of full-time farmers employing the services of technical staff for this purpose , or through the establishment of demonstration farms ; these measures may not cover areas of activity which normally fall within the scope of agricultural advisory work nor may they be undertaken by a public service .  a description of the measures and operations already under way in each of the sectors concerned and the funds available for them ,  a description of any further measures needed to implement the programme ,  an estimate of costs and of the funds required , together with a timetable of expected expenditure ,  the measures taken to ensure the utilization of other Community financial instruments with structural objectives ,  the period envisaged for implementation of the programme , which should not in principle exceed five years . 2 . All the measures referred to in Article 2 must fall within the framework of the regional development programme where the Kingdom of Belgium is obliged to forward it to the Commission in accordance with Article 6 of Council Regulation (EEC ) No 724 / 75 of 18 March 1975 establishing a European Regional Development Fund ('), as amended by Regulation (EEC ) No 214 / 79 ( 2 ). Article 6 For the purpose of this Regulation , 'project' means any material investment in the public , semi-public or private sector and any specific public action in connection with measures as specified in Article 5 . Article 4 TITLE III Financial and general provisions 1 . The programme shall be forwarded to the Commission by the Kingdom of Belgium . 2 . At the request of the Commission , the Kingdom of Belgium shall provide additional information on the points listed in Article 3 . 3 . The commission shall issue an opinion on the programme and on any amendments thereto . 4 . When the programme is under examination , the Commission shall , in agreement with the Kingdom of Belgium , fix the manner in which it is to be informed periodically of the progress of the programme , in particular the progress of non-agricultural action and measures specified in the programme. Article 7 1 . Applications for aid from the Fund must be made through the Kingdom of Belgium . 2 . In order to receive aid from the Fund projects must have received a favourable opinion from the Kingdom of Belgium . 3 . The Kingdom of Belgium shall participate in financing the project . 4 . Applications for aid must be accompanied by documentation showing that the project meets the conditions laid down in Title I , as well as the periodic information referred to in Article 4 ( 4 ), proving that implementation of the non-agricultural action provided for in the integrated programme is under way . TITLE II Projects Article 5 1 . The Fund shall finance projects forming part of the programme and concerning : 5 . The information to be included in applications and the form of their presentation shall be determined in ( ») OJ No L 73 , 21 . 3 . 1975 , p . 1 ( 2 ) OJ No L 35 , 9 . 2 . 1979 , p . 1 . 20 . 7 . 81 Official Journal of the European Communities No L 197/ 15 Article 12accordance with the procedure laid down in Article 13 , after consultation of the Fund committee on the financial aspects . Article 8 1 . The Commission shall decide on the granting of aid from the Fund in accordance with the procedure laid down in Article 13 , after consulting the Fund Committee on the financial aspects . 2 . The Kingdom of Belgium and the recipient of aid shall be notified of the Commission's decision . Article 9 Projects which may benefit from Community aid under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC ) No 729 / 70 or which receive aid under the European Regional Development Fund shall not fall within the framework of this Regulation . Article 10 1 . Aid from the Fund shall be granted to the natural or legal persons or groups thereof who are ultimately responsible for the financing of each project . Payments from the Fund shall be made by agencies appointed for this purpose by the Kingdom of Belgium . 2 . Throughout the period when aid from the Fund is being granted , the authority or agency appointed for this purpose by the Kingdom of Belgium shall transmit to the Commission , at its request , all supporting documents showing that the financial or other conditions laid down for each project are met . The Commission may , if necessary , make on-the-spot checks . After consulting the Fund Committee on the financial aspects the Commission may decide , in accordance with the procedure laid down in Article 13 , to suspend , reduce or withdraw aid from the Fund :  if the project is not implemented as envisaged , or  if certain of the conditions laid down have not been met , or  if the beneficiary , contrary to the information contained in his application and quoted in the decision to grant aid , does not begin the work within two years following the date of notification of the decision to grant aid , or does not , before the end of such period , furnish adequate guarantees that the project will be carried out . The decision shall be notified to the Kingdom of Belgium and to the beneficiary . The Commission shall proceed to recover sums , payment of which was not or is no longer justified . 3 . Without prejudice to Article 6 ( 5 ) of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (*), appropriations made available by a decision taken in accordance with the second subparagraph of paragraph 2 of this Article or by the beneficiary's deciding not to carry out the project or to reduce the amount of investment mentioned in the decision to grant aid may be used for the financing of other projects referred to in Article 5 . 1 . The duration of the common measure shall be limited to 5 years as from the date of notification of the opinion referred to in Article 4 ( 3 ). 2 . During the fourth year , the Commission shall submit a progress report on the common measure . Before the end of the five-year period , the Council shall decide , on a proposal from the Commission whether the measures should be extended . 3 . The estimated cost of the common measure to the Fund is five million ECU for the period specified in paragraph 1 . 4 . Article 6 ( 5 ) of Regulation (EEC) No 729 / 70 shall apply to this Regulation . Article 11 1 . Aid from the Fund shall consist of capital grants paid in one or more instalments . 2 . The grant from the Fund for each project shall be at most 35 % of its actual cost ; for the measures in the first indent of Article 5(1 ) such actual cost shall cover only operating costs and not administrative expenses nor the cost of establishing new farms . H OJ No L 356 , 31 . 12 . 1977 , p . 1 . No L 197/16 Official Journal of the European Communities 20 . 7 . 81 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC ) No 729 / 70 . Article 13 being weighted as provided for in Article 148 ( 2 ) of the Treaty . The chairman shall not vote . 3 . The Commission shall adopt measures which shall apply immediately . However , if these measures are not in accordance with the opinion of the Standing Committee on Agricultural Structures , the Commission shall forthwith communicate them to the Council . In that event , the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . The Council , acting by a qualified majority , may take a different decision within one month . 1 . Where the procedure laid down in this Article is to be followed, the matter shall be referred to the Standing Committee on Agricultural Structures by its chairman either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit a draft of the measures to be taken . The Standing Committee on Agricultural Structures shall deliver its opinion on these measures within a time limit set by the chairman having regard to the urgency of the questions under consideration . Opinions shall be adopted by a majority of 45 votes , the votes of the Member States Article 14 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1981 . For the Council The President G. BRAKS